Citation Nr: 1221937	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  12-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of right middle finger injury, to include a fracture.

3.  Entitlement to service connection for residuals of right wrist injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1946 to May 1947.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that denied the benefits sought on appeal.


FINDING OF FACT

The medical evidence of record shows no current diagnosis of an acquired mental disorder, to include PTSD, or a right finger or right wrist disorder.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).

2.  The requirements for entitlement to service connection for right middle finger disorder, to include a fracture, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

3.  The requirements for entitlement to service connection for right wrist disorder are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision on appeal, VA notified the Veteran in June 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the June 2011 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records are in the claims file, and VA expended all reasonable efforts to obtain the service personnel records.  The National Personnel Records Center advised the service personnel records are fire related.  A July 2011 RO Memorandum reflects the RO determined the service personnel records are unavailable and an RO later dated that same month informed the Veteran.  The Board notes that the Veteran asserted in a March 2012 statement that he received private treatment for his right hand, and also that there is no evidence in the claims file that those records have been requested.  The Board finds, however, that a remand is not in order to seek those records: 1) the June 2011 VCAA letter included VA Forms 21-4142 for the Veteran to complete and return so the RO could assist him by identifying relevant records, but neither the Veteran nor his representative completed and return the forms.  The Board acknowledges the Veteran's legal blindness but, as noted, he and his representative were sufficiently advised.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential.); and 2) The VA outpatient records note no currently diagnosed disorder of the hand or fingers.  Thus, the Board finds no prejudice.  It is also for these reasons that the Board finds no failure to assist the Veteran by the fact he did not receive a VA examination related to his claimed hand and finger disorders.  Although the Veteran's statements about the circumstances of his claimed hand and thumb injury are both competent, see 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2), and apparently credible; there is no evidence of a currently diagnosed disorder.  Thus, the Board finds a VA examination was not triggered.  See 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

PTSD

Applicable Legal Requirements

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(f)(2) . 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  The provisions of 38 C.F.R. § 4.125(a)  require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Analysis

The Veteran basis his claim for entitlement to service connection for PTSD on the following: 1) his exposure to typhoons while en route to Guam aboard ship, where he feared death.  He asserts he is afraid of water to this date and he still has stressful thoughts; 2)  Japan had surrendered by time the Veteran arrived on Guam, but he feared attack by remnants of the Japanese Army who remained hidden on the island but did not surrender; and, 3) While stationed in Mississippi and performing military police duty, the Veteran was involved in the arrest of a large, muscular, and drunken Native American who got hold of one of the other military policeman's weapon and pointed it at the Veteran before he, the Native American, ceased resistance and surrendered the weapon.  The Veteran related that he was disciplined by his superior because he did not shoot the suspect.

Service treatment records contain no entries related to complaints or treatment for stress or other symptoms that might be related to an acquired mental disorder.  The April 1947 Report Of Medical Examination For Discharge reflects the Veteran's psychiatric area was assessed as normal.  He was deemed mentally fit for discharge from active service.

The November 2011 VA examination report reflects the examiner conducted a review of the claims file as part of the examination and that the RO provided the standard for determining if the Veteran had PTSD due to fear of hostile enemy activity during his active service.  The report notes the Veteran's report that he feared attack by Japanese troops who were unaware World War II in the Pacific had ended.  The Veteran reported his first marriage ended in divorce after 13 or 14 years because he and his first wife were so different from each other, and he and his current wife have been married for 32 years.  The Veteran reported further that he had a son by his first wife, and they enjoyed a good relationship.  His relationship with his three adult stepdaughters, however, was not that good because of socioeconomic differences.  The Veteran retired 25 to 30 years before the examination.  During his working years, he was in the taxi and limousine business until he sold the business.  After relocating to Florida, he was involved with a record/music store until he sold out.  The examiner noted the Veteran denied any persistent PTSD symptoms secondary to the incident with the Native American or with his experiences on Guam.  The Veteran reported he received post-service treatment from a psychiatrist because he was not sleeping right and because of his marital problems.  He did not continue the treatment, however, because he could not afford it.  The Veteran reported minimal current sleep disturbance, and he denied having experienced nightmares.  The Veteran related that when he did think about his experiences, they just stuck in his mind, but he denied avoidant behavior; and he also denied that the thoughts were distressing to him.  He reported current symptoms of depression, which the examiner described as mild, due to his age and his macular degeneration.  The Veteran reported he no longer could drive or play tennis, which he enjoyed very much, due to his deteriorating vision.  The report also notes the Veteran denied any significant symptoms of anxiety as well as any auditory or visual hallucinations.

The examiner determined the Veteran met the requirements of DSM-IV Criterion A, in that he experienced stressful events during his active service that caused him to experience intense fear, etc.  The examiner, however, determined the Veteran did not meet the other DSM-IV criteria for a diagnosis of PTSD.  The examiner noted the Veteran showed a depressed mood and mild memory loss.  The examiner noted the Veteran did not meet the DSM-IV criteria for diagnosis of a mental disorder.

In his notice of disagreement (NOD), the Veteran related that perhaps he was not sufficiently articulate or clear in his responses to the examiner's questions.  The Veteran asserted he still experienced recurrent nightmares about the incident with the Native American and awoke in a cold sweat.  The event, the Veteran noted, is still as clear as if it occurred very recently.  The Veteran asserts that, if he did not believe he deserved compensation under the applicable criteria, he would not pursue an appeal.  The Board notes that the issue is not whether the Veteran in fact experienced his reported in-service stressors.  Indeed, the examiner assumed they occurred.  The salient issue is whether the Veteran in fact manifests an acquired mental disorder as a result of having experienced his reported stressors.

The preponderance of the evidence constrains the Board to reject the Veteran's assertions.  There is no reason to infer that the Veteran did not understand the examiner; and, the examination report notes no report of nightmares by the Veteran.  The Board attaches more weight to the Veteran's answers at the examination than his more recent assertions.  Nonetheless, regardless of this asserted symptoms, the Veteran still does not meet the first element of service connection.  With regard to the first evidentiary showing, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The examiner based her findings and conclusions not only on the Veteran's answers but also on the examiner's observations of the Veteran during the interview.  The examiner did not diagnose any acquired mental disorder.  The Board finds that rendering a diagnosis of an acquired mental disorder is beyond the training and experience of the average lay person.  See 38 C.F.R. §§ 3.159(a)(1) and (2).  The Veteran may sincerely believe he has an acquired mental disorder, including PTSD, but there is no evidence the Veteran has any medical training.  Thus, his opinion on the presence or absence of an acquired mental disorder is incompetent and is no more than speculation.  Hence, the Board finds the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.304(f).  The benefit sought on appeal is denied.

Wrist and Finger

The Veteran noted in his NOD that he injured his right hand during a routine session on the firing range.  The Veteran related that when his rifle recoiled, it seemed to explode.  As a result, the Veteran asserts, his index finger was broken and sustained soft tissue damage, and his thumb was injured.  The Veteran also asserts he has received treatment, to include cortisone injections, he has to wear a specially made brace, and he has limited use of his hand.

Applicable Law

The earlier discussion of the legal standard for service connection is incorporated here by reference.

Analysis

The service treatment records contain no entries related to complaints of or treatment for an injury of the right hand.  A February 1947 consult notes the Veteran was referred for evaluation after complaints of dizzy spells.  Initial examination revealed a blood pressure reading of 140/108, and he was hospitalized for observation.  Physical examination for inpatient admission revealed no positive findings related to either hand.  The April 1947 Report Of Medical Examination For Discharge reflects no musculoskeletal defects were noted.

VA outpatient records note the Veteran's entry into VA healthcare in January 2006.  An April 2006 entry shows the only active problem areas for the Veteran as hypertension and macular degeneration.  There is no notation of a right hand disorder.  The entry notes the Veteran apparently had a history of low back complaints, as he reported no new back pain or new joint disorders.  Physical examination revealed no abnormality of the right hand.  There is no indication in the VA outpatient records that the Veteran was issued or used a brace, or other prosthetic device, for his right hand.

The Board acknowledges the Veteran's lay testimony of an in-service injury may not be summarily rejected solely because there is no evidence of contemporaneous medical documentation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  On the other hand, while the Veteran may well have sustained an in-service right hand injury of some kind on the firing range, the medical evidence of record is compelling that it left no chronic residuals.  As earlier noted, the Veteran was hospitalized two months before his discharge from active service.  It is reasonable to infer that residuals of a right finger fracture and right hand injury would have been noted during the physical examination conducted as part of the admission process.  The physical examination for discharge revealed no abnormality of the right hand.  Finally, after many years, VA outpatient records note no right hand disorder among the Veteran's problem areas.

In the absence of a currently diagnosed right hand disorder, there is no basis for entitlement to service connection for residuals of a right hand injury and right finger fracture.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.















	(CONTINUED ON NEXT PAGE)


In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of right middle finger injury, to include a fracture, is denied.

Entitlement to service connection for residuals of right wrist injury is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


